DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2020-131783, filed on August 03, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, Claim 1 recites “the vehicle speed control unit being configured to control the vehicle speed of the vehicle assuming that the preceding vehicle is not detected when a condition that allows the vehicle to overtake a two-wheeled vehicle is satisfied”  However, it is indefinite because the claim is describing the two wheeled vehicle as the preceding vehicle which contradict that there is another preceding vehicle other than the two wheeled vehicle, it is unclear if they are the same vehicle or there is a difference as shown in figure 3 in the drawings. Appropriate correction is required.
Also Claim 1 recites “when a condition that allows the vehicle to overtake a two-wheeled vehicle is satisfied and an intention of a driver to overtake the two-wheeled vehicle is detected, in a case where the two-wheeled vehicle is detected as the preceding vehicle and the vehicle speed of the vehicle is controlled such that the vehicle follows the two-wheeled vehicle”, However, it is indefinite for being not clear of whether overtaking the two wheeled vehicle is only for the intention of the driver to overtake the two wheeled vehicle and does not deal with controlling the vehicle to follow the two wheeled vehicle or the overtaking part does not deal with the following part of the two wheeled vehicle. Appropriate correction is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable in view of Aoki et al (US 2020/0189588 A1) in view of Bang (US 2018/0001764 A1) in view of Umeda et al (US 2021/0046936 A1).

Regarding claim 1, Aoki discloses a driving support control device for a vehicle having four wheels, the driving support control device comprising (see Aoki paragraph “0001” “a driving assistance method and a driving assistance apparatus which causes a host vehicle to travel by following a preceding vehicle”),
a preceding vehicle detection unit that detects a preceding vehicle in a path of the vehicle, the preceding vehicle detection unit being configured to determine whether the preceding vehicle is a four-wheeled vehicle or a two-wheeled vehicle (see Aoki paragraph “0050” “The preceding vehicle type determination processor 310 determines whether the preceding vehicle is a four-wheeler or a two-wheeler. The type of the preceding vehicle is determined by using an image recognition technique”),
Aoki teaches controlling distance between vehicles (see paragraphs “0071-0072”), 
But Aoki fails to explicitly teach a vehicle speed control unit that controls a vehicle speed of the vehicle such that the vehicle speed matches a set vehicle speed when the preceding vehicle is not detected, and controls the vehicle speed of the vehicle such that the vehicle follows the preceding vehicle when the preceding vehicle is detected, the vehicle speed control unit being configured to control the vehicle speed of the vehicle assuming that the preceding vehicle is not detected.
However Bang teaches a vehicle speed control unit that controls a vehicle speed of the vehicle such that the vehicle speed matches a set vehicle speed when the preceding vehicle is not detected (see Bang figure 8 and paragraphs “0096-0097” regarding determining if the preceding vehicle is not detected then set the speed of the vehicle to a target speed via adaptive cruise control system “when the target velocity profile is set, it is determined whether a preceding vehicle exists (S30). When the preceding vehicle does not exist, driving to follow the set target velocity profile is maintained (S60) and when the preceding vehicle exists, Dc which is an inter-vehicle distance between the preceding vehicle and the corresponding vehicle and Ds which is a minimum distance for preventing a collision with the preceding vehicle in the case of following the target velocity profile are compared with each other (S40)”),
and controls the vehicle speed of the vehicle such that the vehicle follows the preceding vehicle when the preceding vehicle is detected (see Bang paragraph “0058” “new target velocity profile is set for the velocity of the preceding vehicle, it needs to be determined whether the safety inter-vehicle distance previously set in the adaptive cruise control system may be maintained.”),
the vehicle speed control unit being configured to control the vehicle speed of the vehicle assuming that the preceding vehicle is not detected (see Bang figure 8 and paragraphs “0096-0097” regarding determining if the preceding vehicle is not detected then set the speed of the vehicle to a target speed via adaptive cruise control system “when the target velocity profile is set, it is determined whether a preceding vehicle exists (S30). When the preceding vehicle does not exist, driving to follow the set target velocity profile is maintained (S60) and when the preceding vehicle exists, Dc which is an inter-vehicle distance between the preceding vehicle and the corresponding vehicle and Ds which is a minimum distance for preventing a collision with the preceding vehicle in the case of following the target velocity profile are compared with each other (S40)”),

    PNG
    media_image1.png
    336
    403
    media_image1.png
    Greyscale

Figure 8
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance method and driving assistance apparatus of Aoki to assist safety driving of the vehicle by maintaining a safety distance from a preceding vehicle without a driver repeatedly operating an acceleration pedal and a brake pedal (Bang paragraphs “0096-0097”).
But modified Aoki fails to explicitly teach when a condition that allows the vehicle to overtake a two-wheeled vehicle is satisfied and an intention of a driver to overtake the two-wheeled vehicle is detected, in a case where the two-wheeled vehicle is detected as the preceding vehicle and the vehicle speed of the vehicle is controlled such that the vehicle follows the two-wheeled vehicle.
However Umeda teaches when a condition that allows the vehicle to overtake a two-wheeled vehicle is satisfied and an intention of a driver to overtake the two-wheeled vehicle is detected, in a case where the two-wheeled vehicle is detected as the preceding vehicle and the vehicle speed of the vehicle is controlled such that the vehicle follows the two-wheeled vehicle (see Umeda paragraphs “0005”, “0060” and “0069” “there is a case in which a host vehicle overtakes a two-wheeled vehicle such as a bicycle while avoiding the two-wheeled vehicle, stops in front of a signal immediately after overtaking, and is overtaken by the overtaken two-wheeled vehicle”, “a constant-speed traveling event in which the host vehicle M is caused to travel in the same lane at a constant speed, a following traveling event in which the host vehicle M is caused to follow another vehicle” and “When the overtaking predictor 146 predicts that the host vehicle M will be overtaken by the roadside vehicle m# at a certain point in time in the future even when the host vehicle M overtakes the roadside vehicle m#, for example, the event determiner 142 changes an event determined for the current section to the following traveling event in which the roadside vehicle m# is a preceding vehicle instead of changing the event to the overtaking event. When the event determined for the current section is changed to the following traveling event instead of being changed to the overtaking event, the target trajectory generator 144 determines a target speed or the like so that an inter-vehicle distance between the host vehicle M and the roadside vehicle m# is constant, and generates a target trajectory including the target speed or the like as a speed element, as a target trajectory corresponding to the following traveling event”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance method and driving assistance apparatus of modified Aoki in order to provide faster route if the vehicle can overtake a motorcycle safely so as to not stay behind the motorcycle for a long time and also for comfort and smooth ride to the driver (Umeda paragraphs “0005” and “0069”).

Regarding claim 2, Modified Aoki fails to explicitly disclose wherein the condition that allows the vehicle to overtake the two-wheeled vehicle is that the vehicle is determined to be able to travel on a side of the two-wheeled vehicle without a possibility of contacting the two-wheeled vehicle.
However Umeda teaches wherein the condition that allows the vehicle to overtake the two-wheeled vehicle is that the vehicle is determined to be able to travel on a side of the two-wheeled vehicle without a possibility of contacting the two-wheeled vehicle (see Umeda figure 6 and paragraph “0103” “FIG. 6 is a diagram illustrating an example of a scene in which the host vehicle M overtakes the roadside vehicle m#. For example, in a scene (D) at time t1, there are other vehicles ml and m2 stopped due to signal waiting and the roadside vehicle m# in front of the host vehicle M, as in the scene (A) in FIG. 5. The inter-vehicle distance DX1 between the host vehicle M and the roadside vehicle m# exceeds the first predetermined distance DXTH1 and these vehicles are sufficiently separated from each other”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance method and driving assistance apparatus of modified Aoki in order to provide faster route if the vehicle can overtake a motorcycle safely so as to not stay behind the motorcycle for a long time and also for comfort and smooth ride to the driver (Umeda paragraph “0103”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable in view of Aoki et al (US 2020/0189588 A1) in view of Bang (US 2018/0001764 A1) in view of Umeda et al (US 2021/0046936 A1) in view of Yokota (US 2019/0232960 A1).

Regarding claim 3, Modified Aoki fails to explicitly disclose wherein the condition that allows the vehicle to overtake the two-wheeled vehicle is that the vehicle speed of the two-wheeled vehicle is a speed at which the vehicle is able to overtake the two-wheeled vehicle at a vehicle speed equal to or lower than the set vehicle speed.
However Yokota teaches wherein the condition that allows the vehicle to overtake the two-wheeled vehicle is that the vehicle speed of the two-wheeled vehicle is a speed at which the vehicle is able to overtake the two-wheeled vehicle at a vehicle speed equal to or lower than the set vehicle speed (see Yokota figure 2 and paragraphs “0033-0034” “if it is determined that the preceding vehicle is safe (the step S104: Yes), the passing possibility determinator 16 (refer to FIG. 1) determines whether or not the vehicle 1 can pass the preceding vehicle at a normal relative speed (e.g., at less than 10 km/h) (step S105).” And “The vehicle control apparatus 100 determines whether or not it is possible to pass the preceding vehicle, on the basis of a result of the step S105 (step S106). In the determination, if it is determined that it is possible to pass to pass the preceding vehicle (the step S106: Yes), the passing device setting unit 18 (refer to FIG. 1) generates a passing trajectory (i.e., a target driving route), which is for the vehicle 1 to pass the preceding vehicle at the normal relative speed (step S107).”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance method and driving assistance apparatus of modified Aoki in order to determine the passing possibility if a distance of an empty space in front of a preceding vehicle is greater than or equal to a safe distance that allows the host vehicle to safely pass the preceding vehicle with a normal relative speed or less to reduce a risk associated with passing the preceding vehicle (Yokota paragraphs “0033-0034”).




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable in view of Aoki et al (US 2020/0189588 A1) in view of Bang (US 2018/0001764 A1) in view of Umeda et al (US 2021/0046936 A1) in view of Ikeda (US 2009/0182505 A1).

Regarding claim 4, Modified Aoki fails to explicitly disclose wherein the condition that allows the vehicle to overtake the two-wheeled vehicle is that there is no other vehicle or obstacle having a possibility of contacting the vehicle while the vehicle is traveling on a side of the two-wheeled vehicle.
However Ikeda teaches wherein the condition that allows the vehicle to overtake the two-wheeled vehicle is that there is no other vehicle or obstacle having a possibility of contacting the vehicle while the vehicle is traveling on a side of the two-wheeled vehicle (see Ikeda paragraph “0043” regarding detecting if there any vehicle in the opposite side while overtaking the two-wheeled vehicle “so that it can be prevented properly that the vehicle 23 enters into the contact-dangerous area 63. Herein, there is a concern that the vehicle 23 would enter into the contact-dangerous area 63 because, for example, the vehicle may be enforced to approach the sidewalk in order to avoid the contact with another vehicle traveling in the opposite lane which comes closer abruptly or on the contrary the bicycle 53 may approach toward the vehicle road abruptly. For this reason, the entry detecting portion (entry detecting means) 1 f is configured to detect that the vehicle 23 enters into the contact-dangerous area 63”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance method and driving assistance apparatus of modified Aoki to provide a traveling control device of a vehicle which can surely prevent the vehicle from approaching the obstacle too close or contacting the obstacle improperly thereby improving the safety of the vehicle traveling (Ikeda paragraph “0043”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable in view of Aoki et al (US 2020/0189588 A1) in view of Bang (US 2018/0001764 A1) in view of Umeda et al (US 2021/0046936 A1) in view of Matsuno et al (US 2015/0360684 A1).
Regarding claim 5, Modified Aoki fails to explicitly disclose a further-preceding vehicle detection unit that detects a further-preceding vehicle on the path of the vehicle, wherein the condition that allows the vehicle to overtake the two-wheeled vehicle is that the vehicle is determined to have no possibility of contacting the further-preceding vehicle after overtaking the two-wheeled vehicle.
However Matsuno teaches a further-preceding vehicle detection unit that detects a further-preceding vehicle on the path of the vehicle, wherein the condition that allows the vehicle to overtake the two-wheeled vehicle is that the vehicle is determined to have no possibility of contacting the further-preceding vehicle after overtaking the two-wheeled vehicle. (see Matsuno paragraphs “0027” and “0092” “The vehicle information includes specific information indicating a vehicle type (in the example, type information such as passenger vehicle, truck, and two-wheeled vehicle)” and “When the travel control unit 10 advances to S503 in the case of the phase P2 or the phase P3, it is determined whether or not the vehicle to be passed is behind the subject vehicle. If the vehicle to be passed is behind the vehicle, the travel control unit 10 advances to S504 where it is determined whether or not there is space for the subject vehicle to return in front of the vehicle to be passed (the space being a predetermined distance: for example, when there is a preceding vehicle in front of the vehicle to be passed, the distance between the vehicle to be passed and the preceding vehicle).”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assistance method and driving assistance apparatus of modified Aoki to make sure after overtaking a preceding vehicle that the vehicle can automatically perform lane changing back to the original lane to allow a driver to perform safe and pleasant driving (Matsuno paragraphs “0027” and “0092”).



Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, including fixing all 112b rejections and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664